Citation Nr: 1203548	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for ED, to include as secondary to service-connected PTSD.  The issue has been recharacterized as reflected on the title page to account for the alternative theory of entitlement potentially raised by the September 2010 rating decision, granting service connection for diabetes mellitus, type II, and the February 2011 VA examination report, suggesting that the Veteran's diabetes mellitus, type II, might be related to his ED.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must consider all claims raised either by the appellant or the evidence of record).

In March 2010, the Board requested a Veterans' Health Administration (VHA) expert medical opinion.  This opinion was received in June 2010.  In October 2010, the Board remanded the matter to the RO for the purpose of obtaining additional evidence, including a VA psychiatric opinion on any relationship between the Veteran's ED and the psychological symptoms of his PTSD, per the recommendation of the VHA medical expert.  The matter was returned to the Board in October 2011. 


FINDING OF FACT

ED was not manifest in service nor is it related to service, and the preponderance of the medical evidence is against finding that the Veteran's ED is proximately due to, a result of, or aggravated by his service-connected PTSD or diabetes mellitus, type II. 




CONCLUSION OF LAW

The criteria for service connection for ED, to include as secondary to PTSD and/or diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.10 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated May 2006 informed the Veteran of the information and evidence that VA would provide and that the Veteran was expected to provide, as well as notice of the information and evidence needed to substantiate a claim of service connection for ED as secondary to a service-connected disability.  See 38 C.F.R. § 3.159(b).  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Although the May 2006 notice letter only informed the Veteran of the evidence needed to establish service connection on a secondary basis, the Veteran is not prejudiced by the lack of notice of the evidence needed to substantiate his service connection claim on a direct basis as he has never contended that his ED is directly related to service or had its onset in service, and there is no evidence to suggest that ED is directly related to active military service.  See March 2006 claim, August 2006 notice of disagreement (NOD), and March 2007 appeal.  Therefore, the lack of notice of the information and evidence needed to substantiate a claim for service connection for ED on a direct basis has not deprived the Veteran of a meaningful opportunity to participate in the processing of his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 434-435 (2006); see also 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1706 (2009) (holding that the appellant carries the burden to establish prejudice).

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records and VA treatment records.  In March 2006, the Veteran reported receiving treatment at the Naval Hospital of Pensacola.  Review of the VA treatment records associated with the claims folder and the VA directory shows that the VA Clinic in Pensacola, Florida, is a Joint Ambulatory Care Center, affiliated with the Naval Hospital, such that the treatment records referenced by the Veteran are present in the claims folder along with his other VA treatment records.  

The Veteran has not identified any additional relevant records that VA failed to obtain.  There are references to possible private urological treatment, specifically an unsuccessful cystoscopy in 2000.  See September 2005 and January 2006 VA treatment records.  However, the Veteran has not indicated that he would like VA to obtain these records and has not provided sufficient information or a release form to allow VA to obtain these records.  Accordingly, no efforts to obtain these records are warranted.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that a Veteran who wishes help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).

Lastly, VA medical examinations were conducted in July 2006, October 2010, December 2010, and February 2011 by a nurse practitioner, an internal medicine specialist, and a clinical psychologist.  The Board also obtained an expert medical opinion from a urologist with the Veterans' Health Administration (VHA) upon determination that additional medical expertise was needed for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901(a).  The examinations provided were accurate, descriptive, and based on a review of the complete medical record, including the Veteran's lay assertions.  In accordance with the Board's October 2010 remand order, all questions and alternative theories of recovery raised by the Veteran or the medical evidence have been addressed.  As such, the opinions of record are adequate to allow judicial review.  Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Board is satisfied that the RO has substantially complied with the Board's October 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to provide the Veteran with a VA examination in order to obtain a medical opinion on whether the Veteran's ED was caused or aggravated by his service-connected PTSD.  Additionally, the Board directed the RO to obtain complete copies of any recent VA treatment records, and to readjudicate the Veteran's claim.  In this regard, as discussed above, the RO provided the Veteran with a VA medical examination and a VA psychiatric examination and obtained the requested etiological opinions.  Additionally, on remand, all relevant VA records were obtained, and the Veteran's claim was readjudicated in a September 2011 supplemental statement of the case (SSOC).

II.  Service Connection Claim

The Veteran contends that he currently suffers from ED because of his service-connected PTSD and associated medications.  Additionally, after the Veteran was awarded service connection for diabetes mellitus, type II, a VA examiner suggested that his ED might be related to that disability.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  If the lay evidence is determined to be competent, the Board will assess its credibility.  See Caluza, 7 Vet. App. at 511; Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the lay and medical evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records do not show any treatment for ED and his genitourinary system was evaluated as normal as separation.  Furthermore, the Veteran does not contend that ED had its onset during his active service.  VA treatment records show that he first reported problems with ED during a follow-up urological consultation in June 2001 for his lower urinary symptoms and possible prostatitis.  At this appointment, the Veteran reported a three year history of problems with ED.  The Veteran was not seen again for his lower urinary tract symptoms until September 2005.  At that time, the physician's assistant performed a cystoscopy and found four strictures, one requiring dilation.  

At his October 2005 follow-up appointment, the Veteran again complained of an increase in ED symptoms, reportedly beginning in August 2005.  He denied any recent stressors or medication changes.  The physician's assistant recommended a medical urethral system for erection (MUSE).  At his next appointment in January 2006, the Veteran reported that his ED symptoms were improving even without the use of MUSE.  General treatment notes from June 2006 show that his MUSE was being continued as directed by his urologist, although his August 2006 VA treatment records show that his dosage was increased.

The Veteran was provided with a VA medical examination in July 2006.  The examiner found that the Veteran suffered from ED and had sought treatment at least as early as 2001.  The examiner reviewed the Veteran's history of urinary tract symptoms with prostatic obstruction and urethral stricture and also noted that the Veteran was currently taking medication for his blood pressure, prostate problems, and PTSD.  The examiner explained that that it is well-known that the Veteran's prostate medication, and, to a lesser extent, his blood pressure medication, contribute significantly to the development of ED as a known side effect to these medications.  Furthermore, the examiner explained that the Veteran's PTSD medication is not known to be a likely culprit of ED, and ED is not listed as a common side effect of that medication.  Therefore, the examiner determined that the Veteran's ED is unlikely related to his PTSD treatment, as ED is not a typical side-effect of that medication, and is more likely due to his genitourinary problems such as the prostatic obstruction and urethral stricture, as well as his blood pressure and prostate medication.

In February 2007, the Veteran was seen by a psychiatrist and a mental health nurse practitioner for a medication evaluation.  He had previously discontinued mirtazapine and reported that he thought he was better when he was still taking it.  The nurse practitioner instructed the Veteran to start mirtazapine and told the Veteran that the medication may exacerbate his sexual problems.  He was also informed that many of the medications he was on could contribute to his symptoms of ED.  The Veteran reported problems with ED due to memories of Vietnam, beginning after he returned from active service but only recently to any significant degree.

In June 2010, the Board obtained an expert medical opinion from a urologist in order to receive clarification on whether the Veteran's PTSD or PTSD medications were causing or aggravating his ED.  The urologist reviewed the Veteran's records and noted that elevated lipids, hypertension, and, to a lesser extent, his history of urethral stricture are independent risk factors or contributors to ED due to their affect on the blood flow to the pudendal and/or penile arteries.  This leads to ED and adversely affects the ability of the spongy tissue in the penis to accept any increase in blood flow.  Conversely, the medication mirtazapine, a tetracyclic antidepressant, was not found to be related to ED.  Up to 40 percent of patients reported anorgasmia, but, as the urologist explained, the ability to orgasm and the ability to obtain and maintain an erection are two separate physiological events, despite their tendency to be temporarily related.  Therefore, the urologist found that the Veteran's PTSD medication contributed little to the quality of his erections.

However, the urologist was not able to say whether the Veteran's psychological PTSD symptoms contribute to his ED, and suggested that VA obtain a formal psychiatric determination as to the severity and intensity of his PTSD and any possible specific factors which could be influencing him during sexual activity.  As a result, a VA mental health examination was conducted in February 2011.  The Veteran reported that his ED had gone on for years but had gotten worse with age.  He reported being distracted by thoughts of Vietnam during intercourse and stated that the MUSE only worked some of the time.  The psychiatrist reviewed all of the Veteran's psychological symptoms of PTSD, including his symptoms of re-experiencing, avoidance, and arousal, as well as their frequency, severity, duration, and length of any remissions (and any resulting capacity for adjustment).  The Veteran was found to have recurrent dreams, intense distress at exposure to internal or external cues that symbolize or resemble the traumatic event, recurrent intrusive distressing recollections of the event, efforts to avoid stimuli associated with the trauma, feelings of detachment and estrangement from others, difficulty falling asleep, irritability, anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The symptoms were determined to be chronic and severe.  After reviewing the severity and nature of the Veteran's psychological symptoms of PTSD, the clinical psychologist nevertheless determined that it was less likely than not that the Veteran's ED was caused or aggravated by his PTSD symptoms.  Rather, the psychologist thought that his ED was due to his medical problems upon review of his medical records.  

The February 2011 VA psychologist also indicated that diabetes mellitus might be a contributing factor, but in October 2010, after the Veteran was service-connected for diabetes mellitus, type II, he was provided with a VA medical examination and a medical opinion was obtained from a VA internal medicine specialist.  The VA examiner determined that neither ED or hypertension, as a possible underlying cause of ED, were aggravated by the Veteran's diabetes mellitus, type II, as the Veteran's diabetes mellitus, type II, was found to not be productive of any functional limitations upon examination.  The same examiner also conducted a genitourinary examination in December 2010, and provided the opinion that ED was not a result of or aggravated by PTSD due to the presence of other contributing factors, namely low testosterone levels, age, hypertension, hyperlipidemia, blood pressure medication, and a history of tobacco use.   

On review of the evidence of record, the Veteran clearly suffers from currently diagnosed ED, but the preponderance of the evidence is against finding that his ED is caused or aggravated by either his PTSD symptoms, PTSD medication, or diabetes mellitus, type II.  Rather, every etiological opinion obtained indicates that his ED is due to other contributing medical factors such as his genitourinary symptoms, hyperlipidemia, and/or hypertension, and the medication prescribed for these conditions.  The Board finds that the opinions provided by the VA examiners and the VHA urologist are highly probative as the examiners and urologist had access to the Veteran's claims file; provided a thorough and detailed opinion in consideration of the Veteran's medical history, current medical conditions, and treatment; based their opinions on known medical facts regarding the Veteran's current conditions and medications; and provided clearly articulated rationales premised on the Veteran's other risk factors for developing ED.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl, 21 Vet. App. at 124; Guerrieri v. Brown, 4. Vet. App. 467-71 (1993).  

All questions raised in the Veteran's medical records, including the possibility of any relationship between his ED and PTSD symptoms, PTSD medication, and/or diabetes mellitus, type II, have been addressed in the opinions obtained.  The urologist determined that the Veteran's PTSD medication was not linked to ED, but rather anorgasmia, a physiologically distinct condition, and the VA psychologist determined that the Veteran's PTSD symptoms, while severe, where nevertheless not causing or aggravating his ED due to the prevalence of his other risk factors.  Furthermore, the October 2010 VA examiner determined that the Veteran's recently service-connected diabetes mellitus, type II, also did not cause or aggravate his ED or his hypertension, because diabetes mellitus, type II, was not productive of any functional limitations.  There is no evidence indicating that the Veteran's ED had its onset in service or is otherwise related to service.  Therefore, all other possible theories of entitlement raised by the medical evidence of record have been considered.  

The Board acknowledges that the Veteran believes that his ED is related to his PTSD, and has described the effect that his PTSD symptoms have on his ED symptoms.  Furthermore, his testimony with regard to the nature and timing of his symptoms is competent, and the Board has no reason to doubt his credibility as some of these statements were made pursuant to his medical treatment.  See February 2007 VA treatment records; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Caluza, 7 Vet. App. at 511.  However, his testimony about the nature of his symptoms is outweighed by the five medical opinions obtained due to the high probative value of those opinions, as explained above.  See Madden v. Grober, 125 F.3d at 1481.  The Veteran, as a layperson, may be able to note similarities about various instances of ED symptoms, i.e. that he frequently is having thoughts about Vietnam when the symptoms arise, but the VA examiners considered his assertions in this regard and, on the basis of their medical expertise, nevertheless concluded that his ED symptoms were not caused or aggravated by his PTSD but by his other diagnosed conditions and his prescribed medications for those conditions.

Therefore, as the preponderance of the evidence is against finding that ED is caused or aggravated by PTSD and/or diabetes mellitus, type II, and no evidence suggests that ED is otherwise related to service, service connection for ED, to include as secondary to PTSD and/or diabetes mellitus, type II, must be denied.  See 38 C.F.R. §§ 3.303, 3.310.  The case is not so evenly balanced so as to warrant 

application of the benefit-of-the-doubt rule.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

ORDER

Entitlement for service connection to ED, including as secondary to service-connected posttraumatic stress disorder (PTSD), is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


